DECISION
The plaintiff, Faatafa, claims that Vaoia, defendant, has encroached upon her land, in attempting to give a portion of the land Satala to Salavao. The land is a small piece of land situated inland, as shown by the plan filed by Vaoia.
The defendant denies that Faatafa owns any land included in the land “Satala”, and on behalf of himself and on behalf of Vaivao, a Leloaloa Chief, whose interests are identical with those of Vaoia, claims all the land which Faatafa has claimed.
On the side of the plaintiff, therefore, the controversy is a boundary dispute — the plaintiff claiming all land west of a certain watercourse, well known to both parties. Defendant denies that the watercourse is a boundary and claims that he adjoins on the west with Vaivao, whose interests are identical with those of the defendant, through the name Loloaso.
The case is complicated by the fact that Vaoia claims as the holder of the name Loloaso, whereas he has given up the name Loloaso, and the present holder of the name Loloaso' has not appeared in the. Court during this trial. The *276Court was further embarrassed by the tactics of defendant in referring to the interests of Loloaso and Vaivao being identical, and at other times referring to certain property of Vaivao or of Loloaso.
The witnesses of the plaintiff told straightforward stories of the manner whereby Faatafa obtained her right on the land; proof has been given that Faatafa and her ancestors have cultivated the land to some extent and have retained possession of the land .to the present day. The boundary claimed by the plaintiff is a watercourse, a natural and probable boundary.
The evidence of the defendant in opposition has been weak, and contradictory, and the testimony of Vaivao in particular was unworthy of belief.
From a preponderance of evidence the Court is constrained ,to give judgment in favor of the plaintiff and a decree will issue accordingly, declaring the watercourse shown in the upper portion of the plan filed in this Court, bearing approximately 342 degrees, to be the eastern boundary of the land of Faatafa.
Costs are assessed at $40.00, of which Vaoia will pay $25.00 and Faatafa will pay $15.00.